ORDER
On July 14, 2015, the original panel opinion issued in these matters. On July 23, 2015, the Plaintiffs filed petitions for certiorari to the United States Supreme Court and did not petition for rehearing to this court. Nonetheless, a poll was called, sua sponte, to consider en banc rehearing. Upon that consideration, a majority of the active judges of the court voted to deny. Judges Kelly, Hartz, Tymkovich, Gorsuch, and Holmes voted to grant en banc rehearing.
Judge HARTZ has written separately in dissent. Judges KELLY, TYMKOVICH, GORSUCH and HOLMES join in that dissent.